COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00489-CV


Bell Helicopter Textron, Inc.              §    From the 153rd District Court

                                           §    of Tarrant County (153-276130-14)

v.                                         §    June 14, 2018

                                           §    Opinion by Justice Bleil

Brian Burnett                              §    Dissent by Justice Pittman



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Bell Helicopter Textron, Inc. shall pay all

of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Charles Bleil                _______
                                          Justice Charles Bleil